706 N.W.2d 741 (2005)
PEOPLE v. DOBY.
No. 128392.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 128392, COA: 251680.
On order of the Court, the motion to add issues is GRANTED. The application for leave to appeal the February 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. We take this opportunity to clarify that, although defendant is not entitled to the new sentencing provisions contained in MCL 333.7401(2)(a)(ii), he is entitled to early parole eligibility under MCL 769.234(11). Defendant committed his offense before March 1, 2003, and that statute grants early parole eligibility to persons convicted of "violating or conspiring to violate section 7401(2)(a)(ii) . . . before March 1, 2003."